without prejudice to appellant's right to file a motion to reinstate these
                  consolidated appeals should the district court decline to grant the relief
                  requested.' Any such motion to reinstate these consolidated appeals shall
                  be filed within 60 days of the district court's order declining to grant the
                  requested relief. The parties' joint motion for an extension of time to file
                  the answering brief is denied as moot.
                              It is so ORDERED.




                                                     Pickering




                                                     Parraguirre


                                                                                     J.
                                                     Saitta


                  cc: Hon. Douglas W. Herndon, District Judge
                       Howard Kim & Associates
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




                        'We note that any aggrieved party may file a notice of appeal from
                  any appealable order entered at the completion of the district court
                  proceedings. See NRAP 3K



SUPREME COURT
         OF
      NEVADA
                                                        2
(0) 19417A    e